1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN RAY DYNES,                                   )   Case No.: 1:19-cv-01697-JLT (HC)
                                                       )
12                  Petitioner,                        )   ORDER DISMISSING PETITION WITH LEAVE
                                                       )   TO FILE A FIRST AMENDED PETITION
13          v.                                         )
                                                       )   [THIRTY-DAY DEADLINE]
14   FRESNO COUNTY SUPERIOR COURT,
                                                       )
15                  Respondent.                        )
                                                       )
16                                                     )

17          Petitioner filed a Petition for Writ of Habeas Corpus on December 4, 2019. A preliminary

18   screening of the petition reveals that the petition fails to name the proper respondent. Therefore, the

19   Court will DISMISS the petition with leave to file an amended petition.

20   I.     DISCUSSION

21          A. Preliminary Review of Petition

22          Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

23   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

24   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

25   the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

26   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

27   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

28   answer to the petition has been filed.

                                                           1
1           B. Failure to Name a Proper Respondent

2           A petitioner seeking habeas corpus relief under 28 U.S.C. § 2254 must name the state officer

3    having custody of him as the respondent to the petition. Rule 2(a) of the Rules Governing § 2254

4    Cases; Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme

5    Court, 21 F.3d 359, 360 (9th Cir. 1994). Normally, the person having custody of an incarcerated

6    petitioner is the warden of the prison in which the petitioner is incarcerated because the warden has

7    "day-to-day control over" the petitioner. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.

8    1992); see also Stanley, 21 F.3d at 360. However, the chief officer in charge of state penal institutions

9    is also appropriate. Ortiz, 81 F.3d at 894; Stanley, 21 F.3d at 360. Where a petitioner is on probation

10   or parole, the proper respondent is his probation or parole officer and the official in charge of the

11   parole or probation agency or state correctional agency. Id.

12          In this case, Petitioner names “Fresno County Superior Court” as the Respondent. However,

13   Fresno County Superior Court is not the warden or chief officer of the institution where Petitioner is

14   confined, and, thus, does not have day-to-day control over Petitioner. Petitioner is presently confined

15   at the California State Prison, Corcoran. The current director or warden of that facility is the person

16   Petitioner should name as Respondent.

17          Petitioner’s failure to name a proper respondent requires dismissal of his habeas petition for

18   lack of jurisdiction. Stanley, 21 F.3d at 360; Olson v. California Adult Auth., 423 F.2d 1326, 1326

19   (9th Cir. 1970); see also Billiteri v. United States Bd. Of Parole, 541 F.2d 938, 948 (2nd Cir. 1976).

20   However, the Court will give Petitioner the opportunity to cure this defect by amending the petition to

21   name a proper respondent, such as the warden of his facility. See West v. Louisiana, 478 F.2d 1026,

22   1029 (5th Cir. 1973), vacated in part on other grounds, 510 F.2d 363 (5th Cir. 1975) (en banc)

23   (allowing petitioner to amend petition to name proper respondent); Ashley v. State of Washington, 394

24   F.2d 125 (9th Cir. 1968) (same). In any amended petition, Petitioner must name a proper respondent.

25          Petitioner will be granted an opportunity to file a First Amended Petition to cure this

26   deficiency. Petitioner is advised that he should entitle his pleading, “First Amended Petition,” and he

27   should reference the instant case number. Failure to comply with this order will result in dismissal of

28   the action.

                                                          2
1    II.      ORDER

2             Accordingly, the Court ORDERS:

3             1) The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT PREJUDICE for

4                   failure to name a proper respondent; and

5             2) Petitioner is GRANTED thirty days from the date of service of this order to file a First

6                   Amended Petition. The First Amended Petition SHALL name the warden at the prison

7                   where Petitioner is housed as the only respondent in the action.

8
9    IT IS SO ORDERED.

10         Dated:     January 21, 2020                            /s/ Jennifer L. Thurston
11                                                         UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            3
